Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Klein on 08/06/2021.
The application has been amended as follows: 

--Claims 1-19: (Cancelled)

20. (New) A resin pipe joint comprising: 
	a tubular body portion defining an internal flow path of constant cross-sectional area between at least two opening portions, each of the opening portions terminating an extension portion having an extension length Le, each of the opening portions defining a welding end portion, each of the extension portions having a constant cross-sectional area and an outside diameter De; 	wherein a pipe joint length Lt is defined between two of the welding end portions; 	wherein the body portion defines at least one of a first predetermined ratio Le/De and a second predetermined ratio Lt/De; and


21. (New) The resin pipe joint of claim 20, wherein the body portion comprises: 
	a flow path branching portion that branches the internal flow path into two or more branches;  
	wherein each of the extension portions extends so as to communicate the internal flow path from the flow path branching portion to each of the welding end portions.

22. (New) The resin pipe joint of claim 21, wherein the internal flow path has a cross-sectional area that is constant over the flow path branching portion and the extension portions of the body portion.

23. (New) The resin pipe joint of claim 20, wherein each extension portion has an inner wall surface that is formed in a straight line shape parallel to a central axis of the internal flow path at the extension portion.

24. (New) The resin pipe joint of claim 20, wherein the first predetermined ratio is 0.29 to 2.4.

25. (New) The resin pipe joint of claim 20, wherein the second predetermined ratio is 1.9 to 8.0.

26. (New) The resin pipe joint of claim 20, wherein the pipe joint length Lt is 25 mm to 50 mm.

27. (New) The resin pipe joint of claim 20, wherein the extension length Le is at least 1 mm. 



29. (New) A resin pipe joint comprising: 
	a tubular body portion defining an internal flow path of constant cross-sectional area between at least two opening portions, each of the opening portions terminating an extension portion having an extension length Le, each of the opening portions defining a welding end portion, each of the extension portions having a constant cross-sectional area and an outside diameter De; 	wherein the body portion defines a predetermined ratio Le/De; and
	wherein an outer surface of the body portion has at least one L-shaped protruding portion extending parallel to a central axis of the internal flow path.

30. (New) The resin pipe joint of claim 29, wherein the body portion comprises: 
	a flow path bending portion that bends the internal flow path;  
	wherein each of the extension portions extends so as to communicate the internal flow path from the flow path bending portion to each of the welding end portions.

31. (New) The resin pipe joint of claim 30, wherein the flow path has a cross-sectional area that is constant over the flow path bending portion and the extension portions of the body portion.

32. (New) The resin pipe joint of claim 29, wherein each extension portion has an inner wall surface that is formed in a straight line shape parallel to a central axis of the internal flow path at the extension portion.

33. (New) The resin pipe joint of claim 29, wherein the predetermined ratio Le/De is 0.29 to 2.4.

34. (New) The resin pipe joint of claim 29, wherein the extension length Le is at least 1 mm. 




Reasons for Allowance
Claims 20-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 20 and 29.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
As to claim 20, the prior art of record, and specifically Nichols et al (US 2016/0018037) fails to teach or fairly suggest at least the following limitations:  “wherein the body portion defines at least one of a first predetermined ratio Le/De and a second predetermined ratio Lt/De; and wherein an outer surface of the body portion has at least one T-shaped protruding portion extending parallel to a central axis of the internal flow path.”
As to claim 29, the prior art of record, and specifically Nichols et al (US 2016/0018037) fails to teach or fairly suggest at least the following limitations:  “wherein the body portion defines a predetermined ratio Le/De; and 	wherein an outer surface of the body portion has at least one L-shaped protruding portion extending parallel to a central axis of the internal flow path.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679